Dear Mayor Davis:
You have requested an Attorney General's Opinion regarding the removal of copies of public records from the Basile City Hall. You also attach a June 2, 2000 letter from John W. Johnson, the Basile town attorney, demanding that you return any public records taken from "the Town Hall and place same in the custody of the Clerk as custodian of the public records of the Town within seven (7) days of receipt" of that correspondence.
Louisiana's Public Records Act is clear that "any person of the age of majority may inspect, copy or reproduce or obtain a reproduction of any public record."  La.R.S. 44:31.
In your opinion request, you state that you "did not take public records out of city hall, but [you] did make copies of some" public records which you sent to the Board of Ethics as part of your request for an Ethics Opinion.  Based upon the facts presented, you, or any other person as defined by the Public Records Act, are expressly permitted under the Public Records Act to inspect, copy or reproduce any public record.  As both you and the Town Attorney, Mr. Johnson, characterize these documents as "public records", there are no grounds on which to mandate the return of copies of public records to which Louisiana law clearly grants any person access.
I trust this sufficiently address your concerns.  Please contact this office should you require further assistance.
Yours very truly,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY:  _______________________________ THOMAS L. ENRIGHT, JR. ASSISTANT ATTORNEY GENERAL
RPI:TLE, jr:gbl